Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by  Biegner  ( US 20150276556 A1).
With regard claim 1, Biegner discloses A triple sealing device for an electronics housing of smart instrumentation, the triple sealing device (abstract; fig 1-21) comprising: an electronic board (abstract, paragraph [52]-[54]); a first housing which has the electronic board disposed therein (at least fig 10 or fig 12, the housing 350 or 400) and comprises a first inlet port (the port in 380 allows a cable to pass therethrough) to allow a cable to pass therethrough; a second housing which is provided above the first inlet port of the first housing (at least fig 10 or fig 12) and coupled to the first housing (at least fig 10), and comprises a second inlet port (the 2nd outlet on the other side) to allow a cable to pass therethrough (at least fig 10 or fig 12); an elastic block (paragraph [68]-[70]) provided on an inner circumferential surface of the second inlet port; and a cable (paragraph [82]-[84]; [102]-[104]) which is connected to the electronic board and extends outward after passing through the first inlet port and the second inlet port (paragraph [82]-[84]; [102]-[104]; see also at least fig 9-12). 
Regarding claim 2, Biegner further disclosed a cable gland (at least fig 9-10; the structure comprises a hole to allow the cable to pass therethrough and is inserted into the first inlet port; Examiner consider as a cable gland) which comprises a hole to allow the cable to pass therethrough and is inserted into the first inlet port.
Regarding claim 3, Biegner further disclosed a wire conduit comprising a hole to allow the cable to pass therethrough (at least fig 7, fig 10, fig 17; a wire conduit comprising a hole to allow the cable to pass therethrough); and a connector comprising a hole to allow the cable to pass therethrough (at least fig 7, fig 10, fig 17; a connector comprising a hole to allow the cable to pass therethrough), the connector being connected to the wire conduit and the second inlet port (at least fig 9-10, fig 12), wherein the connector is connected to the second inlet port through a coupling (at least fig 12).
Regarding claim 9, Biegner further disclosed the second housing is separably coupled to the first housing (at least fig 12).
Regarding claim 10, Biegner further disclosed the second housing comprises a plurality of separable and assemblable body portions (at least fig 17-18; fig 9-12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biegner  ( US 20150276556 A1) in view of and further in view of Examiner’s Official Notice (EON). 
Regarding claim 4, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the second housing comprises a filler injection hole to allow a filler to be injected into the second housing, and wherein the cable is connected to the electronic board, and the inside of the second housing is filled with the filler after the cable extends outward through the second inlet port.
However, Examiner take official notice (EON) that the above limitations “the second housing comprises a filler injection hole to allow a filler to be injected into the second housing, and wherein the cable is connected to the electronic board, and the inside of the second housing is filled with the filler after the cable extends outward through the second inlet port” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or extend the lifetime of the device.  
 Regarding claims 5, 6, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the filler is made of an elastic material; the filler is made of one of a thermosetting resin, a thermoplastic resin, and an epoxy resin.
However, Examiner take official notice (EON) that the above limitations “the filler is made of an elastic material; the filler is made of one of a thermosetting resin, a thermoplastic resin, and an epoxy resin” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature/materials and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or extend the lifetime of the device; and/or reduce the cost by using the known materials.  
Regarding claim 7, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the filler is blended with liquid and injected into the second housing, and the filler is coagulated inside the second housing.
However, Examiner take official notice (EON) that the above limitations “the filler is blended with liquid and injected into the second housing, and the filler is coagulated inside the second housing” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature/materials and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or extend the lifetime of the device; and/or reduce the cost by using the known materials.  
Regarding claim 8, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a filler injection hole cap configured to close the filler injection hole after the second housing is filled with the filler.
However, Examiner take official notice (EON) that the above limitations “a filler injection hole cap configured to close the filler injection hole after the second housing is filled with the filler” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or extend the lifetime of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841